Citation Nr: 0122036	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  00-00 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date earlier than November 20, 
1992, for the assignment of a 100 percent disability 
evaluation for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from March 1964 to August 1964 
and from November 1965 to June 1966.

This appeal arises from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Des Moines, Iowa.  In June 2001, the veteran appeared and 
testified at a personal hearing by videoconference; a 
transcript of that hearing is of record.

Evidence pertinent to the issue on appeal was received at the 
Board in June 2001.  The veteran waived initial RO 
consideration of that evidence.


FINDING OF FACT

The veteran has been unable to obtain or retain employment 
due to his PTSD throughout the entire period of his claim.


CONCLUSION OF LAW

An effective date of May 29, 1992, for the assignment of a 
100 percent disability evaluation for PTSD, is warranted.  38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the effective date of the grant of 
a 100 percent disability rating for PTSD should be May 29, 
1992, the date of his original claim of entitlement to 
service connection for PTSD.

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
the VA shall make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  In the instant case, the veteran has not identified any 
additional evidence which he has requested VA to assist him 
in obtaining, and the RO has provided the veteran with notice 
provisions applicable to the issue on appeal.  In short, 
under the facts of this case the Board finds that the RO 
complied with any requirement that the VCAA might have 
imposed in this case, and the Board will proceed to decide 
the current appeal.  See Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, shall be fixed pursuant to the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  
With respect to a claim for increased rating, the effective 
date of increased compensation shall be the earliest date as 
of which it is factually ascertainable that an increase in 
disability has occurred, if the claim is received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of the claim for an increase.  38 C.F.R. 
§ 3.400 (o)(2).

The veteran's original claim of entitlement to service 
connection for PTSD was received by the RO on May 29, 1992.  
By rating decision in April 1993, service connection was 
awarded for PTSD and a 30 percent evaluation was assigned 
effective from the date of the May 29, 1992 claim.  A timely 
notice of disagreement was received in July 1993, and by 
rating decision in October 1993, a 100 percent evaluation was 
assigned for PTSD, effective from November 20, 1992.

The veteran did not appeal the October 1993 rating decision.  
However, the Board observes that the RO has not treated the 
October 1993 rating decision as final, and the Board concurs 
in that assessment.  In this regard, the Board notes that 
relevant VA treatment records dated beginning in March 1991 
(currently of record) existed at the time of the October 1993 
rating decision, and that VA had constructive knowledge of 
those documents, even though they were not actually before 
the RO in October 1993.  As such, the Board finds that the 
October 1993 rating was not final, and the statutory concept 
of finality does not preclude consideration of evidence prior 
to the date of the October 1993 rating decision.  See 
generally Hayre v. West, 188 F. 3d 1327 (Fed Cir. 1999); 
Simmons v. West, 13 Vet. App. 501 (2000).

A review of the evidence reflects that the veteran last 
worked full-time in November 1992 as a dishwasher; from July 
1992 to August 1992 he worked as a day laborer.  However, in 
letters received in June 2001, the veteran's employers from 
that time period indicated that the veteran was a sporadic 
worker and was unable to carry out his duties throughout his 
employment period.  Thus, while the veteran may have been 
marginally employed through November 1992, the Board finds 
that his PTSD precluded him from retaining employment 
throughout the entire period of his claim.  Clinical evidence 
associated with the claims file leads to the same conclusion; 
a July 1992 psychosocial assessment indicated that the 
veteran had a GAF of 42.  The Board notes that the GAF of 42 
is similar to the GAF of 45 assigned (primarily) for the 
veteran's PTSD on the December 1992 VA psychiatric 
examination.  Further, in a treatment noted dated in May 
2001, one of the veteran's treating VA psychologists has 
essentially indicated that the veteran was more severely 
impaired by his PTSD in 1992 "than he was rated."

Based on the foregoing, the Board finds that the veteran 
should be assigned a 100 percent rating under the old 
criteria based on the reason that the veteran has been 
demonstrably unable to obtain or retain employment due to his 
PTSD throughout the entire period of his claim.  See Johnson 
v. Brown, 7 Vet. App. 95 (1994) (noting that the criteria 
listed in Diagnostic Code 9411 for a 100% rating are each 
independent bases for granting such a rating).  As such, an 
effective date of May 29, 1992 (the date of the veteran's 
claim of service connection for PTSD), for the assignment of 
a 100 percent disability evaluation for PTSD, is warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).

ORDER

An effective date of May 29, 1992, for the assignment of an 
evaluation of 100 percent for PTSD, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.




		
	S. L. KENNEDY	
	Member, Board of Veterans' Appeals



 

